    

=

 

- Vs
ANEELSIOF

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

Leiria JAMES DIVISION OF REGIONAL OFFICES
ATrrorNey GENERAL SuFFOLK REGIONAL OFFICE

July 6, 2021
Hon. A. Kathleen Tomlinson
United States District Court
Eastern District of New York
100 Federal Plaza
P.O. Box 9014
Central Islip, New York 11722

Re: New York State Telecommunications Ass’n, Inc., et al. v. James
Docket No.: 21-CV-02389 (DRH) (AKT)

Dear Magistrate Judge Tomlinson,

The undersigned represents Defendant Letitia James, the Attorney General of the State of New York, in
the above-captioned action. I write, with the consent of Plaintiffs, to submit a joint request that the Court adjourn
the time within which Defendant is required to file an Answer and adjourn the Initial Conference as well as the
deadlines triggered by the scheduling of the Initial Conference.

Defendant’s answer is currently due on July 12, 2021, and the Initial Conference is currently scheduled
for July 28, 2021, with the “meet and confer,” Initial Disclosures, and Joint Proposed Discovery Plan due in
accordance with this Court’s Initial Conference and Case Management Order, dated June 15, 2021. No previous
request for adjournment of these dates has been made. This request is being made because the parties are working
towards an expedited resolution of the matter at the trial court level. The parties propose a 30-day adjournment
of all deadlines, with the Answer due on August 11, 2021 and the Initial Conference scheduled for August 27,
2021.

Thank you for your consideration of this application.

Respectfully,

} 4--
“anf mt Lhe 4 (
Patricia M. Hingerton
Assistant Attorney General

300 MOTOR PARKWAY, SUITE 230, HAUPPAUGE, NY 11788 @ PHONE (631) 231-2424 @ WWW.AG.NY.GOV
cc:

BY ECF:

Scott H. Angstreich, Esq.

Joseph S. Hall Esq.

Andrew E, Goldsmith Esq.

KELLOGG, HANSEN, TODD, FIGEL & FREDERICK, P.L.L.C.
1615 M Street, N.W., Suite 400

Washington, D.C. 20036

Jeffrey A. Lamken Esq.

Rayiner I. Hashem Esq.

MOLOLAMKEN LLP

600 New Hampshire Ave., N.W., Suite 500
Washington, D.C. 20037

Jared Marx Esq.

Michael Nilsson Esq.

HARRIS, WILTSHIRE & GRANNIS LLP
1919 M Street, N.W.

The Eighth Floor

Washington, D.C. 20036

300 MOTOR PARKWAY, SUITE 230, HAUPPAUGE, NY 11788 @ PHONE (631) 231-2424 @ WWW.AG.NY.GOV
